Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner's statement of reasons for allowance:
As to independent claims 2, 9, and 16 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims. Independent claims 2, 9, and 16 identify the uniquely distinct features "cause the touchscreen to display a first image of a scene from the camera; enter a first mode in response to activation of a corresponding camera icon, the first camera mode corresponding to at least one of a still image mode or a video mode; cause the touchscreen to display a first thumbnail of the first image in a thumbnail area in response to a first activation of a first button icon on the touchscreen, the first thumbnail of the first image to be displayed on the touchscreen in a first one of a series of thumbnail locations of the thumbnail area, the thumbnail area to be located along an edge of the touchscreen, and the thumbnail area to be displayed on the touchscreen or hidden from the touchscreen in response to activation of a second button icon on the touchscreen; and cause the touchscreen to display (a) the first thumbnail of the first image in a second one of the series of thumbnail locations of the thumbnail area, and (b) a second thumbnail of a second image in the first one of the series of thumbnail locations in response to a second activation of the first button icon on the touchscreen".
It is noted that the closest prior art, Khawand (US Patent Pub. # 2013/0057713) relates to automatically capturing images in a mobile electronic device. One embodiment comprises sensing device motion and automatically triggering image capture when the device is stationary. Use of this approach reduces image blur and 
As to dependent claims 3-8, 10-15, and 17-21, these claims depend on allowable claims 2, 9, and 16. Therefore dependent claims 3-8, 10-15, and 17-21 are allowable also.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/29/2021 was filed after the mailing date of the Notice of Allowance on 3/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26963/31/2021